OPINION — AG — ** LOYALTY OATH — FILED — OFFICERS ** IF A PUBLIC OFFICER WHO HAS THE INHERENT RIGHT TO REMOVE HIS APPOINTEES AT ANY TIME (SAME NOT BEING EMPLOYED ON A FISCAL YEAR BASIS BUT AT THE WILL OF THE APPOINTING OFFICER), HEREAFTER REMOVES ONE OR MORE OF HIS APPOINTEES AND ON OR AFTER JULY 1, 1053 REAPPOINTS THE SAME, SAID APPOINTEES ARE REQUIRED TO TAKE AND FILE SAID LOYALTY OATH BEFORE BECOMING QUALIFIED TO ENTER INTO THE DUTIES OF THEIR OFFICES. OF COURSE, AS STATED IN OPINION NO. APRIL 14, 1953 — ? — ALL PERSONS WHO ON OR AFTER JULY 1, 1953: (A) ARE APPOINTED OR ELECTED TO A PUBLIC OFFICE, (B) WHO ARE APPOINTED OR EMPLOYED TO A PUBLIC POSITION OR EMPLOYMENT. CITE: 51 Ohio St. 36.1 [51-36.1], 51 Ohio St. 36.6 [51-36.6] (STATE OFFICERS, STATE EMPLOYEES, PUBLIC) (FRED HANSEN)